


110 HR 3799 IH: Federal Employees Paid Parental Leave

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3799
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mrs. Maloney of New
			 York (for herself, Mr. Davis of
			 Illinois, Mr. Hoyer,
			 Mr. Tom Davis of Virginia, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that 8 of the 12 weeks of parental leave made
		  available to a Federal employee shall be paid leave, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employees Paid Parental Leave
			 Act of 2007.
		2.Paid parental
			 leave under title 5
			(a)Amendment to
			 title 5Subsection (d) of
			 section 6382 of title 5, United States Code, is amended to read as
			 follows:
				
					(d)(1)An employee may elect to
				substitute for any leave without pay under subparagraph (A) or (B) of
				subsection (a)(1) any paid leave which is available to such employee for that
				purpose.
						(2)The paid leave that is available to
				an employee for purposes of paragraph (1) is—
							(A)8 administrative workweeks of paid
				leave under this subparagraph in connection with the birth or placement
				involved; and
							(B)any annual or sick leave accrued or
				accumulated by such employee under subchapter I.
							(3)Nothing in this subchapter shall be
				considered to require—
							(A)that an employing agency provide paid
				sick leave in any situation in which such employing agency would not normally
				be required to provide such leave; or
							(B)that an employee first use all or any
				portion of the leave described in subparagraph (B) of paragraph (2) before
				being allowed to use leave described in subparagraph (A) of such
				subparagraph.
							(4)Leave under paragraph (2)(A)—
							(A)shall be payable from any
				appropriation or fund available for salaries or expenses for positions within
				the employing agency;
							(B)shall not be considered to be annual
				or vacation leave for purposes of section 5551 or 5552 or for any other
				purpose; and
							(C)if not used by the employee before the
				end of the 12-month period (as referred to in subsection (a)(1)) to which it
				relates, shall not accumulate for any subsequent use.
							(5)The Office shall prescribe any
				regulations necessary to carry out this subsection, including, subject to
				paragraph (3)(B), the manner in which an employee may designate any day or
				other period as to which such employee wishes to use leave described in
				paragraph
				(2)(A).
						.
			(b)Effective
			 dateThe amendments made by this section shall not be effective
			 with respect to any birth or placement occurring before the end of the 6-month
			 period beginning on the date of the enactment of this Act.
			3.Paid parental
			 leave for Congressional employees
			(a)Amendment to
			 Congressional Accountability ActSection 202 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1312) is amended—
				(1)in subsection
			 (a)(1), by adding at the end the following: In applying section
			 102(a)(1)(A) and (B) to covered employees, subsection (d) shall
			 apply.;
				(2)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Special rule for
				paid parental leave for Congressional employees
							(1)Substitution of
				paid leaveA covered employee taking leave without pay under
				subparagraphs (A) or (B) of section 102(a)(1) of the Family and Medical Leave
				Act of 1993 (29 U.S.C. 2612(a)(1)) may elect to substitute for any such leave
				any paid leave which is available to such employee for that purpose.
							(2)Amount of paid
				leaveThe paid leave that is available to a covered employee for
				purposes of paragraph (1) is—
								(A)8 workweeks of
				paid leave under this subparagraph in connection with the birth or placement
				involved; and
								(B)any additional
				paid vacation or sick leave provided by the employing office to such
				employee.
								(3)LimitationNothing
				in this section shall be considered to require—
								(A)that an employing
				office provide paid sick leave in any situation in which such employing office
				would not normally be required to provide such leave; or
								(B)that a covered
				employee first use all or any portion of the leave described in subparagraph
				(B) of paragraph (2) before being allowed to use leave described in
				subparagraph (A) of such paragraph.
								(4)Additional
				rulesLeave under paragraph (2)(A)—
								(A)shall be payable
				from any appropriation or fund available for salaries or expenses for positions
				within the employing office; and
								(B)if not used by the covered employee before
				the end of the 12-month period (as referred to in section 102(a)(1) of the
				Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it
				relates, shall not accumulate for any subsequent
				use.
								.
				(b)Effective
			 dateThe amendments made by this section shall not be effective
			 with respect to any birth or placement occurring before the end of the 6-month
			 period beginning on the date of the enactment of this Act.
			
